Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered January 11, 1993, convicting defendant, after a jury trial, of three counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3½ to 7 years, unanimously affirmed.
The People’s uncontroverted evidence was sufficient to establish defendant’s guilt beyond a reasonable doubt where it demonstrated defendant’s presence in the automobile at the time the three firearms were seized therein (Penal Law § 265.15 [3]).
Evidence at a hearing, including medical testimony that defendant had no need for a wheelchair, amply supported the court’s decision to require defendant to sit in a courtroom chair, and not a wheelchair, while present in the courtroom in front of the jury. Following this ruling, defendant voluntarily absented himself from the courtroom and chose not to testify. The court, which had inherent authority to regulate the conduct of those appearing before it in order to insure a fair trial, properly prevented defendant from malingering and fraudulently attempting to appeal to jury sympathy. This was particularly important since defendant was claiming to be an injured victim of police brutality.
Finally, defendant’s current claim with respect to the court’s possession charge is not preserved and is refuted by the record, which shows that the court clearly explained the applicable law. Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.